              Case 2:21-cv-01176-CDB Document 9 Filed 09/01/21 Page 1 of 3




 1
     Nathan Brown (State Bar No. 033482)
 2   Brown Patent Law
     15100 N 78th Way, Suite 203
 3   Scottsdale, AZ 85260
 4   Phone: 602-529-3474
     E-mail: Nathan.Brown@BrownPatentLaw.com
 5
 6   Attorney for Plaintiff

 7
                  IN THE UNITED STATES DISTRICT COURT FOR
 8
                           THE DISTRICT OF ARIZONA
 9   _____________________________________
10   Laraine Wood, individually and on behalf of Case No. 21-cv-01176
11   a class of all persons and entities similarly
     situated,
12
13                 Plaintiff,                           NOTICE OF DISMISSAL WITH
                                                        PREJUDICE
14   vs.
15
16   American Automotive Alliance, LLC
17                 Defendant.
18
19
20
            The plaintiff files this notice of dismissal with prejudice pursuant to Fed. R. Civ.
21
22
     P. 41(a)(1)(A)(i) of all claims against the defendant.

23
24
25
26
27
28
             Case 2:21-cv-01176-CDB Document 9 Filed 09/01/21 Page 2 of 3




 1   Dated: September 1, 2021                 Respectfully Submitted,
 2                                            /s/ Nathan Brown
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          2
     Case 2:21-cv-01176-CDB Document 9 Filed 09/01/21 Page 3 of 3




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
